ON MOTION FOR REHEARING
Defendant’s motion contends that his appeal should not be dismissed because the judgment of the trial court was not an appealable “final judgment”. Defendant contends that the trial court did not dispose of the issue of the constitutionality of the Missouri alimony statute until it overruled defendant’s “Motion for Judgment for Defendant” contesting the validity of that statute. Because this court inquired sua sponte into the timeliness of defendant’s notice of appeal, the parties did not have an opportunity to brief or argue the point. Thus, although we hereby overrule and deny the motion, this court believes defendant’s point merits a response.
“To be final and appealable, a judgment must dispose of all parties and all issues in the case and leave nothing for future determination, unless the court has ordered a separate trial of any claim or issue or has specified the judgment to be a final judgment for purposes of appeal.” Mullen v. Dike Development Co., Inc., 560 S.W.2d 337, 339[1] (Mo.App.1977); Rule 81.06.
The constitutional question defendant claims would void the alimony contract cannot be deemed an “issue” which should have been resolved at trial in order for the judgment to be final. The purpose of that general rule is to prevent piecemeal presentation of claims, cross-claims and counterclaims on appeal. Kansas City Power and Light Co. v. Kansas City, 426 S.W.2d 105, 108 (Mo.1968); Bays v. Lueth, 323 S.W.2d 236, 237 (Mo.1959). In contrast, defendant’s allegation here sought no affirmative relief, but was merely a defense to plaintiff’s claim for breach of contract. The allegation was first brought up in defendant’s answer and was postponed from consideration by the trial court only by agreement of the parties. The constitutional “issue” here does not fit into the general rule regarding the finality of judgments. The cases cited by defendant concern the trial court’s fail*201ure to dispose of other parties to the cause of action or a separate count in the petition which could have been considered a separate and triable claim. This is not the case here.